         Case 1:20-cv-08121-KPF Document 62 Filed 04/03/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                              86 Chambers Street
                                                              New York, New York 10007



                                                                April 3, 2021
Via ECF & Email
The Honorable Katherine Polk Failla
United States District Court
40 Foley Square
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

         Re:      Open Society Justice Initiative, et al. v. Trump, et al., 20 Civ. 8121 (KPF)

Dear Judge Failla:

        This Office represents the defendants (the “Government”) in the above-referenced case, in
which Plaintiffs challenge the application of Executive Order 13,928 and its implementing
regulations. The Government’s current deadline to respond to the Complaint is April 5, 2021, and
the Court has scheduled a pretrial conference for April 8, 2021, at 12:00 p.m. See Dkt. No. 61 at
2. I write to inform the Court that the State Department announced yesterday that President Biden
has revoked Executive Order 13,928,1 and to request that the Government’s deadline to respond
to the Complaint be extended to April 22, 2021, and that the pretrial conference be adjourned to a
date after April 21, 2021, that is convenient for the Court. This additional time will allow the
parties the opportunity to discuss their options for resolving this case in light of this revocation
(and takes into account the fact that counsel for the Government will be on leave from April 9 to
20, 2021). This is the Government’s fourth request for an extension of these dates and all previous
requests have been granted. See Dkt. No. 55 at 2; Dkt. No. 59 at 2; Dkt. No. 61 at 2. Plaintiffs
consent to the request.

        I thank the Court for its consideration of this request.

                                                                   Respectfully,

                                                                   AUDREY STRAUSS
                                                                   United States Attorney

                                                          By:       /s/ Jennifer Jude
                                                                   JENNIFER JUDE
                                                                   Assistant United States Attorney
                                                                   Tel: (212) 637-2663
                                                                   Email: jennifer.jude@usdoj.gov
cc: Counsel for the plaintiffs (via ECF & Email)


1
  U.S. Department of State, Ending Sanctions and Visa Restrictions against Personnel of the International Criminal
Court (Apr. 2, 2021), available at https://www.state.gov/ending-sanctions-and-visa-restrictions-against-personnel-of-
the-international-criminal-court/ (last visited Apr. 2, 2021).
